Mr. Justice Paxson
delivered the opinion of the court,
We are of opinion that the learned judge of the court below was right in his construction of the assignment of the policy of insurance. It was under seal and expressly stated to be “ as collateral security for the payment of money loaned on the property therein insured.” It was free from ambiguity. Had Cyrus Hoopes, the assignee of the policy, money loaned on the property insured ? Upon this point there is no conflict of testimony. He had sold a farm to Caley, the insured, for $7500, subject to a mortgage of $2500, no part of the purchase-money of which has been paid. In order to secure it he took a judgment for $4500, which he entered up, and which was a second lien upon the property. There was *497still $3000 due. For this he took a judgment bond from Caley with John Conner as security. Conner owned a farm in Delaware county, and this bond Ayas not entered, and it Ayas agreed that it should not be. This, however, is not material; it was clearly not a loan upon the farm purchased by Caley, but Avas a Joan upon the credit of Conner, and Avas not protected by the terms of the assignment of the policy. In fact Conner did not know of the existence of the insurance until after the fire. The policy was obtained at the instance of Hoopes, the judgment creditor, and the premium was paid by him. Subsequently he procured an assignment of it to himself. It seems incredible that he should have done all this for the benefit of Conner. There Avas abundant reason why he should desire to protect his $4500 judgment. With the destruction of the buildings by fire and Avith a prior mortgage of $2500 upon the property, a portion.of his money at least would have been in peril.. The bond of Conner Avas good; there Avas no reason to apprehend loss in that quarter.
There Avas no evidence to contradict the assignment beyond a vague conversation between Hoopes and Caley, alleged to have taken place in May, in Avhich Hoopes (according to Caley’s testimony), said: “ He Avished to hold it (the policy) as collateral over Conner and me. He said I am not going to enter the Conner bond, I wish to have it to hold against you and Conner.” This, if true, amounts to nothing, aside from any question of its competency. At most it Avas but a scintilla. Had the conversation occurred at the time of the assignment, it Avould have been entitled to more weight, but it is utterly worthless to affect a written instrument under seal, free from ambiguity, and executed nearly two months aftenvards. Nor Avas this evidence entirely inconsistent with the terms 'of the assignment. Caley gets the full benefit of the insurance-money directly. Conner gets the benefit of it indirectly by the application of a portion to the payment of a prior lien, the rebuilding of the barn, and the increased ability of his principal debtor to pay by the receipt of the $900 for the contents of the barn.
The fact that Hoopes had assigned the $4500 judgment to his sister does not affect the question. He was responsible to her for the money, and had an interest to protect. His sister, on the contrary, Avas protected by his guarantee.
The important assignments of error have been disposed of in this brief discussion. It remains to notice one or two matters of detail. We see no error in rejecting the evidence that Conner was Oaley’s security on the $3000 bond. It was not pertinent to any issue before the jury. Nor are we able to perceive -that the exclusion of the question in regard to the $1000 retained for the purpose of rebuilding the barn, worked any injury to the plaintiffs in error. The question appears to have been answered and not subsequently ruled out. But if otherwise it is manifest the $1000 was in the *498hands of Hoopes for the purpose of rebuilding Caley’s barn, and no point was made below that it should be applied either by way of payment or set off in this suit.
Judgment affirmed.